DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Claims Status
Claims 1-18 are pending. Claims 1, 8, 10 and 17 have been amended.
Applicant’s arguments, filed 04/20/2022, with respect to the rejection(s) of claim(s) 1-18 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Von Gutfeld et al. (US 2008/0142367 A1).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim(s) 1, 6, 7, 9, 10, 15, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Gutfeld et al. (US 2008/0142367 A1).
Considering claim 1, Von Gutfeld discloses a method of plating a workpiece, the method comprising: 	electrochemically removing any oxide on the surface of the workpiece (activation of the substrate) by applying a first waveform to the workpiece and a cathode both placed in a first electrolyte solution [0112]; and 	electroplating the workpiece surface by applying a second waveform to the workpiece and an anode in a second electrolyte solution including a plating material [0112].

Considering claim 6, Von Gutfeld discloses the workpiece is aluminum [0041].

Considering claim 7, Von Gutfeld discloses the plating material is nickel [0041].

Considering claim 9, Von Gutfeld discloses the second electrolyte solution includes constituents required to electrodeposit a given material e.g. nickel sulfate [0045].

Considering claim 10, Von Gutfeld discloses a system for plating a workpiece, the system comprising: 	an electrochemical tank including an aqueous non-acid electrolyte solution about the workpiece and a cathode [0112]; 	a first power supply for applying a first waveform to the workpiece and the cathode to electrochemically remove any oxide on the surface of the workpiece; 	an electrochemical plating tank including an electrolyte solution including a plating material about the workpiece and an anode; and 	a second power supply for applying a second waveform to the workpiece and the anode to electroplate the workpiece with the plating material (Fig. 16).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Considering claim 15, Von Gutfeld discloses the workpiece is aluminum [0041].

Considering claim 16, Von Gutfeld discloses the plating material is nickel [0041].

Considering claim 18, Von Gutfeld discloses the second electrolyte solution includes constituents required to electrodeposit a given material e.g. nickel sulfate [0045].



Claim Rejections - 35 USC § 103
Claims 2-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Gutfeld et al., as applied to claim 1 above, and further in view of Wijenberg et al. (US 2003/0042146 A1).
Considering claim 2, Von Gutfeld does not explicitly disclose cleaning the workpiece surface prior to electrochemically removing any oxide on the workpiece surface.
However, Wijenberg teaches that it is understood that in the methods the aluminum 
alloy workpiece may be washed with water, either by immersion or spraying, in the course of transfer from one treatment bath to the next [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clean the substrate if needed in order to avoid inconsistency in the surface deposition, for example when grease is not removed. 

Considering claims 3, 12 and 13, in Von Gutfeld as modified by Wijenberg, Wijenberg teaches that it is understood that in the methods the aluminum 
alloy workpiece may be washed with water, either by immersion or spraying, in the course of transfer from one treatment bath to the next [0049].

Considering claim 4, Von Gutfeld is silent about rinsing the workpiece surface after electroplating.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rinse the workpiece surface after electroplating as it is customary to not rinse a workpiece after electroplating in order to remove any unreacted electrolyte components from the workpiece surface, which can react with the surface over time if not rinsed off.

Considering claim 11, the cleaning station and rinsing stations are obvious as they could be any parts of for example a part of a bench dedicated or temporarily dedicated for that task. 

Claims 5, 8, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Gutfeld et al., as applied to claims 1 and 10 above, and further in view of Trimmer et al. (US 2016/0362810 A1).
Considering claims 5 and 14, Von Gutfeld does not disclose the first waveform is a pulsed reverse waveform.
However, Trimmer discloses electrochemical machining process including pulse reverse waveform, resulting in oxide removal and surface smoothening [0017]. The process includes non-acid aqueous electrolyte [0019]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use electrochemical machining process for removing oxide and smoothing surface as disclosed by Trimmer in the invention of Von Gutfeld, in order to provide a smooth surface without oxide coating. 

Considering claims 8 and 17, in Von Gutfeld as modified by Trimmer, Trimmer discloses the first electrolyte solution includes water-soluble salts (sodium nitride) [0019].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794